Citation Nr: 0428453	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  04-30 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel






INTRODUCTION

The veteran had active military service from December 1943 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which (1) granted service connection for 
PTSD and assigned a 10 percent evaluation effective November 
26, 2002; (2) denied an evaluation in excess of 10 percent 
for residual scar, gunshot wound, left leg; (3) denied 
service connection for bilateral hearing loss; and (4) denied 
service connection for tinnitus.  The veteran disagreed with 
the 10 percent evaluation for PTSD and subsequently perfected 
this appeal.  The veteran did not perfect an appeal with 
regard to the remaining issues and they are not for 
consideration.  

In August 2003, the RO granted service connection for 
bilateral hearing loss and for tinnitus, assigning each a 10 
percent evaluation effective October 11, 2002.  The veteran 
did not appeal these issues within one year of being notified 
and they are also not before the Board at this time.  

In October 2004, the Board granted a motion to advance the 
veteran's case on the docket.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  Resolving reasonable doubt in the veteran's favor, his 
PTSD is manifested by symptoms approximating no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms as depressed 
mood and chronic sleep impairment.  

3.  The evidence does not show that the veteran is frequently 
hospitalized for PTSD or that it causes a marked interference 
with employment beyond that contemplated in the schedular 
standards.  


CONCLUSION OF LAW

The criteria for an initial 30 percent evaluation, and no 
more, for PTSD are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In February 2003, the RO advised the veteran of the evidence 
necessary to substantiate a claim for service connection for 
PTSD and of VA's duty to assist him in obtaining evidence for 
his claim.  He was also advised to send any additional 
evidence that would help support his claim and to tell VA 
about any additional information or evidence that he wanted 
it to try and obtain.  The RO subsequently granted service 
connection for PTSD and the veteran disagreed with the 
assigned evaluation.  By letter dated in September 2003, the 
RO notified the veteran that it was working on his appeal for 
an increased evaluation for PTSD, but that additional 
information was needed.  He was advised of the evidence 
necessary to substantiate his claim and was informed of his 
and VA's respective obligations with regard to obtaining 
evidence.  

The July 2004 statement of the case (SOC) notified the 
veteran of the laws and regulations pertinent to his claim 
and specifically set forth the regulation pertaining to VA's 
duty to assist.  This document advised him of the evidence of 
record, the adjudicative actions taken, and of the reasons 
and bases for denial.  

The claims folder contains the veteran's service medical 
records, a November 2002 statement from the Vet Center, 
various VA records, and private medical records from Dr. 
Jones and Dr. Karp.  In keeping with the duty to assist, the 
veteran was provided a VA PTSD examination in March 2003.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); see also Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997); VAOPGCPREC 8-03 (Dec. 22, 2003).

Background

The veteran served with an infantry division during World War 
II (WWII).  His military occupational specialty (MOS) was 
rifleman.  The veteran participated in various battles and 
campaigns including Normandy, Northern France, Rhineland, 
Ardennes, and Central Europe.  The veteran was wounded in 
action in July 1944 and received the Purple Heart Medal.  

A November 2002 statement from the Vet Center indicates the 
veteran came to the center for one visit in October 2002.  He 
complained of an inability to control his emotions and of 
frequently becoming tearful when thoughts of WWII were 
triggered by current events in the news.  His feelings of 
sadness have gradually gotten worse over the past four years.  
He enjoyed a fruitful and successful life up until that 
point.  He described his relationship with his wife and 
family as very close.  

The veteran served with the 83rd Infantry Division and has 
gone to reunions over the years, but has stopped attending 
because most of his buddies are dead or disabled.  He became 
tearful during the interview and was unable to discuss his 
WWII experiences, perhaps due to a combination of intrusive 
thoughts related to WWII and to facing end of life issues for 
himself and fellow veterans.  

The examiner, a clinical psychologist, indicated that the one 
session did not provide enough information to make a 
diagnosis of PTSD, but that it did identify some intrusive 
thoughts.  She further noted that the veteran was quite 
tearful and emotionally distraught.  The veteran declined 
additional appointments because talking about the war 
increased his feelings of sadness.  

In a March 2003 statement, the veteran indicated that his 
emotions have become uncontrollable.  His emotional stress 
related to his combat experiences has grown over the years.  
His sleeping has deteriorated and during his periods of 
wakefulness, he has emotional relapses related to his war 
experiences.  He reported that he has lost control of his 
emotions on various occasions.  

The veteran underwent a VA PTSD examination in March 2003.  
He has no history of psychiatric hospitalizations or 
outpatient treatment and reported that nobody knew of his 
condition except his wife and daughter.  He wanted to be 
checked for his hearing and through the various people where 
he was referred, started breaking down emotionally when 
people brought up his war experience.  It is happening more 
and more frequently.  He underwent an evaluation at the Vet 
Center, but it was so painful that it took him many days to 
recover.  He made a return appointment but it was canceled 
and he never made another one.  

On a typical day, the veteran gets up at daylight and reads 
the local paper and the Wall Street Journal.  He watches some 
TV and does some things around the house.  His wife can no 
longer drive and he takes her on various errands.  Sometimes 
they go out to dinner with friends.  They used to do a lot of 
traveling, but they currently do much less.  His children do 
visit and they visit their daughter a couple of times a year.  
He plays golf occasionally and is involved in his 
Association.  

On mental status examination, the veteran was well groomed 
and casually dressed.  He broke down in tears almost the 
minute he sat down and reported that this has been happening 
much more often.  Through his tears, he denied that he was 
depressed or anxious.  He does not know what is wrong with 
him.  There was no evidence of a thought disorder and he 
denied visual and auditory hallucinations and suicidal or 
homicidal ideation or intent.  Insight into his problems was 
limited.  Social judgment was good.

Subjectively, the veteran reported that he does not sleep 
well.  He has intrusive thoughts about his experiences 
everyday and finds that he cannot talk about it without 
breaking into tears.  The emotional breakdowns came on 
gradually but are getting much worse.  He quit going to his 
army reunions in 1998 because it took him too long to recover 
from the exposure.  He denied problems with anger, bad temper 
or violence.  He is not an extrovert, but does enjoy people.  
He avoids talking about the war and he does not watch movies 
about the war because they bring back too many memories.  He 
finds the news of the war very disturbing.  The veteran 
reported his worst memory, but could barely get it out 
through his tears.

Diagnosis was PTSD.  Global Assessment of Functioning (GAF) 
scale score was 60.  The examiner indicated that this 
reflected mild to moderate symptoms of PTSD, which affect the 
veteran's psychological well being and his social 
functioning.  Occupational functioning is not applicable as 
the veteran has been retired for many years.  

A July 2003 VA physician's note indicates that the veteran 
thought he was supposed to see the audiologist and was 
confused as to why he had to see a physician.  He was visibly 
upset and tearful and stated that he has PTSD.  He was not 
suicidal or homicidal.  

Analysis

The veteran contends that the currently assigned 10 percent 
evaluation does not adequately reflect the severity of his 
PTSD.  The veteran contends that his symptoms equate to a 
disability evaluation of 50 percent.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2004), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" 
ratings for separate periods of time, based on the facts 
found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

In accordance with the rating schedule, PTSD is evaluated 
under the general rating formula for mental disorders.  A 10 
percent evaluation is warranted when there is occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.  

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2004).  

The veteran reports frequent crying and sadness, difficulty 
sleeping, and intrusive thoughts related to his combat 
experiences.  Resolving reasonable doubt in the veteran's 
favor, the Board finds that his disability picture more 
nearly approximates the criteria for a 30 percent evaluation.  
Although the veteran denied that he was depressed or anxious, 
the evidence shows that he is frequently tearful and sad and 
that he cannot talk about his experiences without breaking 
down.  There is also evidence of chronic sleep impairment and 
limited insight.  Further, on examination in March 2003, the 
examiner indicated that the veteran's symptoms of PTSD were 
mild to moderate, affecting his psychological well being and 
social functioning.  

An evaluation in excess of 30 percent, however, is not 
warranted.  Evidence of record suggests the veteran 
experiences disturbances of mood in that he is frequently 
tearful and the Board acknowledges his arguments that given 
his assigned GAF score and the examiner's findings of mild to 
moderate impairment that the criteria for a 50 percent 
evaluation are met.  Notwithstanding, there is no evidence of 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; or difficulty in establishing and 
maintaining effective relationships.  On the contrary, the 
evidence indicates that the veteran's social judgment is good 
and there is no indication of a thought disorder.  The 
veteran occasionally goes to dinner with friends and 
maintains close family relationships with his wife and 
children.  Thus, the Board does not find symptoms more nearly 
approximating the criteria for a 50 percent evaluation.  

The Board has specifically considered whether the veteran is 
entitled to a staged rating.  See Fenderson, supra.  It is 
the Board's conclusion, however, that at no time since 
service connection was established has the veteran's 
disability been more than 30 percent disabling.  
Consequently, a staged rating is not warranted.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for PTSD and there is no 
indication that this disability has a marked interference 
with employment beyond that contemplated within the schedular 
standards.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action.  
VAOPGCPREC 6-96 (1996).


ORDER

Entitlement to an initial 30 percent evaluation and no more 
for PTSD is granted, subject to the laws and regulations 
governing the award of monetary benefits.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



